Citation Nr: 0104444	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 
and from May 1974 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in August 1997 and October 1998. 

The Board notes that correspondence with various enclosures 
received from the veteran's Congressman in September 1998 
indicates that the veteran has Gulf War Syndrome and "Lou 
Gerricks" disease.  As these matters have not been 
adjudicated, these potential claims are referred to the RO 
for further development, if necessary. 

In January 2000, the Board remanded the case to the RO for 
further development.


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  In 
January 2000, the Board determined that a new VA examination 
was necessary to determine whether the veteran's pes planus, 
which the evidence shows existed prior to service, was 
aggravated during active service.  Accordingly, the case was 
remanded for a VA examination.

Pursuant to the January 2000 Remand, a VA examination was 
requested by the RO in June 2000.  Records from the in 
Birmingham, Alabama, VA Medical Center (VAMC) indicate that 
the aforementioned examination was cancelled as the veteran 
withdrew his claim; however, there is no evidence in the 
claims folder that the veteran withdrew his claim for service 
connection for bilateral pes planus.  On the contrary, in an 
August 2000 statement, the veteran continued to express 
disagreement with the denial of his claim.  While he did not 
report for VA examination, there is no evidence in the claims 
folder that the RO or the VAMC furnished the veteran notice 
of the scheduled examination.  In light of the circumstances 
of this case, the veteran should be given another opportunity 
to report for examination. The RO should also ensure that the 
VAMC which schedules the examination provides written 
documentation in some form to substantiate that the veteran 
was notified of the examination, the date of the 
notification, and the address to which notification was sent.  
Such written documentation is to be placed in the claims 
folder. 

Additionally, the veteran should be informed of the 
provisions of 38 C.F.R. § 3.655.  It is incumbent upon the 
veteran to submit to a VA examination if he is applying for 
VA compensation or pension benefits.  See Dusek v. Derwinski, 
2 Vet. App. 519 (1992).  Where entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, an original claim for any benefit other than 
compensation shall be denied.  38 C.F.R. § 3.655(b) (2000).  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a).

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for the reasons discussed above, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral pes 
planus since July 1998.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
document its efforts to obtain the 
requested information in the claims 
folder.  

If requests for any private treatment 
records are not successful, the RO 
should inform the veteran and his 
representative so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his pes planus began during was 
aggravated in service. The veteran should 
be advised of his responsibility to 
report for a VA examination under 38 
C.F.R. § 3.655.  The RO should furnish 
the examiner with a copy of this remand 
and the veteran's entire claims folder 
for review prior to the examination.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should:

(a)  Review the veteran's medical 
history prior to conducting the 
examination, and indicate that the 
claims folder has been reviewed.  
All necessary tests, including x-
rays if indicated, should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.

(b)  Indicate whether the veteran 
currently has pes planus.  If so, 
the examiner should proffer an 
opinion as to whether the veteran's 
pes planus was "more likely than 
not," "at least as likely as 
not," or "not as least as likely 
as not" incurred in or aggravated 
by the veteran's active duty. 

(c)  Explain relevant terms such as 
"third degree pes planus," 
"marked pes planus," and other 
such terms that are found in the 
veteran's medical records.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  If the veteran has failed to 
report for an examination, citation of 
38 C.F.R. § 3.655 should be included.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby informed that if there is an 
additional evidence that can be obtained or generation, he 
should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




